UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X                     5/28/2019
                                                          :
ARTURO DANIEL MIRANDA, et al.,                            :
                                                          :
                                         Plaintiffs,      :           ORDER
                                                          :
                           -v-                            :
                                                          :
GRACE FARMS, INC., et al.,                                :      16-CV-1369 (VSB)
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- :
                                                          :
AYDE MENA AMARO, et al.,                                  :
                                                          :
                                         Plaintiffs,      :
                                                          :
                           -v-                            :
                                                          :
UNAK GROCERY CORP. (d/b/a Liberty                         :      16-CV-7704 (VSB)
Café), et al.,                                            :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On February 23, 2016, Plaintiffs Arturo Daniel Miranda, Alfonso Vera Rodas, Miguel

Garcia, and Daniel Grande Netzahuatl filed a collective action against Defendants Grace Farms,

Inc. d/b/a City Café, Unak Grocery Corp. d/b/a Liberty Café, Rajni Singhal, and Vivek Singhal,

alleging violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. (“FLSA”) and the

New York Labor Law (“NYLL”) (the “Miranda Action”). (See generally Doc. 1.)

        On December 9, 2016, I consolidated the Miranda Action with a related action, Amaro, et

al. v. Unak Grocery Corp., et al., 16-cv-7704 (the “Amaro Action”), involving different

plaintiffs but the same or similar Defendants. (See Doc. 35.) On January 30, 2017, Plaintiffs
from the Miranda Action and Amaro Action filed a consolidated collective action complaint in

this matter. (Doc. 45.) Plaintiffs allege various violations of the FLSA and NYLL including that

Defendants failed to pay them overtime compensation for all hours worked in excess of forty

hours per week and failed to pay spread-of-hours pay. (See id.)

       During a status conference on July 18, 2018, the parties informed me that they had

reached a settlement with respect to Plaintiffs’ claims. (See Doc. 92.) Parties may not privately

settle FLSA claims with prejudice absent the approval of the district court or the Department of

Labor. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 200 (2d Cir. 2015). In the

absence of Department of Labor approval, the parties must demonstrate to this Court that their

settlement is “fair and reasonable.” Velasquez v. SAFI-G, Inc., 137 F. Supp. 3d 582, 584

(S.D.N.Y. 2015). “A reasonable agreement must ‘reflect a reasonable compromise of disputed

issues rather than a mere waiver of statutory rights brought about by an employer’s

overreaching.’” Lopez v. Ploy Dee, Inc., No. 15-cv-647 (AJN), 2016 WL 1626631, at *1

(S.D.N.Y. Apr. 21, 2016) (quoting Mamani v. Licetti, No. 13-cv-7002, 2014 WL 2971050, at *1

(S.D.N.Y. July 2, 2014)). Accordingly, I requested that the parties file a joint letter attaching the

settlement agreement and explaining how the terms of their proposed settlement are fair and

reasonable. (See Doc. 92.) On July 26, 2018, the parties filed two separate letters attaching two

separate proposed settlement agreements; one letter attached a proposed agreement between the

plaintiffs and defendants originally party to the Miranda Action (the “Miranda Parties”), and the

other letter attached a proposed agreement between the plaintiffs and defendants originally party

to the Amaro Action (the “Amarao Parties”). (See Docs. 93, 94.) It is not clear on the face of

the documents provided why the parties—having filed a consolidated collective action

complaint—chose to submit two separate settlement agreements containing certain different




                                                  2
clauses.

       For the reasons discussed below, I find that the proposed agreement between the Amaro

Parties is not fair and reasonable. As such, and because I intend to consider the proposed

settlement amounts and attorneys’ fees requested in both agreements in tandem and I cannot

determine what impact the objectionable clauses may have had on the settlements, I do not

address the fairness and reasonableness of the settlement amounts contained in either of the

agreements.

       I.      Legal Standard

       To determine whether a settlement is fair and reasonable under the FLSA, I “consider the

totality of circumstances, including but not limited to the following five factors: (1) the

plaintiff’s range of possible recovery; (2) the extent to which the settlement will enable the

parties to avoid anticipated burdens and expenses in establishing their respective claims and

defenses; (3) the seriousness of the litigation risks faced by the parties; (4) whether the

settlement agreement is the product of arm’s-length bargaining between experienced counsel;

and (5) the possibility of fraud or collusion.” Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332,

335 (S.D.N.Y. 2012); see also Beckert v. Rubinov, No. 15 Civ. 1951 (PAE), 2015 WL 6503832,

at *1 (S.D.N.Y. Oct. 27, 2015). “Generally, there is a strong presumption in favor of finding a

settlement fair, as the Court is generally not in as good a position as the parties to determine the

reasonableness of an FLSA settlement.” Xiao v. Grand Sichuan Int’l St Marks, Inc., Nos. 14-

CV-9063 (RA), 15-CV-6361 (RA), 2016 WL 4074444, at *2 (S.D.N.Y. July 29, 2016) (quoting

Pavon v. Daniel’s Bagel Corp., No. 15-CV-8376 (LTS), 2016 WL 3960555, at *1 (S.D.N.Y.

July 12, 2016)).




                                                  3
        II.      Discussion

        I have independently reviewed the settlement agreement and supporting submissions

submitted by the Amaro Parties to determine whether the terms of the settlement agreement are

fair, reasonable, and adequate. (See Doc. 94.) I do not find the settlement agreement to be fair

and reasonable because the settlement agreement contains overbroad releases. As a result of this

finding, I do not separately consider in this Order whether the settlement amount and requested

attorneys’ fees are reasonable.

        I will not approve the sweeping “Releases” provision in the proposed settlement

agreement. (See Settlement Agmt. § 5.) 1 “In FLSA cases, courts in this District routinely reject

release provisions that ‘waive practically any possible claim against the defendants, including

unknown claims and claims that have no relationship whatsoever to wage-and-hour issues.’”

Gurung v. White Way Threading LLC, 226 F. Supp. 3d 226, 228 (S.D.N.Y. 2016) (quoting Lopez

v. Nights of Cabiria, LLC, 96 F. Supp. 3d 170, 181 (S.D.N.Y. 2015)). Moreover, “[i]n the

context of an FLSA case in which the Court has an obligation to police unequal bargaining

power between employees and employers, such broad releases are doubly problematic.”

Martinez v. Gulluoglu LLC, No. 15 Civ. 2727 (PAE), 2016 WL 206474, at *2 (S.D.N.Y. Jan. 15,

2016) (quoting Camacho v. Ess-A-Bagel, Inc., No. 14-cv-2592 (LAK), 2014 WL 6985633, at *4

(S.D.N.Y. Dec. 11, 2014)). For this reason, “[a] number of judges in this District refuse to

approve any FLSA settlement unless the release provisions are ‘limited to the claims at issue in

this action.’” Cionca v. Interactive Realty, LLC, No. 15-CV-5123 (BCM), 2016 WL 3440554, at

*3 (S.D.N.Y. June 10, 2016) (quoting Lazaro-Garcia v. Sengupta Food Servs., No. 15-CV-4259

(RA), 2015 WL 9162701, at *2 (S.D.N.Y. Dec. 15, 2015)).


1
 “Settlement Agmt.” refers to the Amaro Parties’ proposed Settlement Agreement and Release of Claims. (Doc.
94-1.)


                                                      4
         The Release provision in the Amaro Parties’ settlement agreement is too broad to survive

judicial scrutiny. Pursuant to the release provision, Plaintiffs release Defendants

                  from any and all claims, actions, causes of action, demands, costs and
                  expenses for damages and claims, known and unknown, accrued or
                  unaccrued which each such Plaintiff, his/her heirs, executors,
                  administrators, successors and assigns have had or may have against
                  Defendants and Releasees for any reason whatso[ev]er . . . .

(Settlement Agmt. § 5(a).) It then provides a lengthy—but according to the release non-

exhaustive—list of statutes and claims barred by the release, ranging from Title VII of the Civil

Rights Act of 1964 to the Americans with Disabilities Act of 1990 to common law fraud. (See

id.) This provision is overbroad: it requires Plaintiffs to waive virtually any claim, of any type,

against Defendants or any possibly related entity. Although some Courts in this district have

approved release provisions on the basis of their mutuality, see, e.g., Lola v. Skadden, Arps,

Meagher, Slate, Flom, LLP, No. 13-cv-5008 (RJS), 2016 WL 922223, at *2 (S.D.N.Y. Feb 3.

2016), the parties offer no basis for finding that this release provision provides Plaintiffs any

benefit, comparable or otherwise. Moreover, “[t]he fact that the general release is styled as

mutual, although favoring the settlement, does not salvage it, absent a sound explanation for how

this broad release benefits the plaintiff employee.” Gurung, 226 F. Supp. 3d at 229; see also

Martinez v. SJG Foods LLC, No. 16-CV-7890 (RA), 2017 WL 2169234, at *2 (S.D.N.Y. May

16, 2017).

         Accordingly, this provision does not meet the standards for approval established by

courts in this district. 2


2
 I note that the proposed settlement agreement also contains a non-disparagement provision. (Settlement Agmt. §
23.) Pursuant to the provision, the parties “agree not to disparage each other.” (Id.) “Courts in this District have
held that while ‘not all non-disparagement clauses are per se objectionable, if the provision would bar plaintiffs from
making any negative statement about the defendants, it must include a carve-out for truthful statements about
plaintiffs’ experience litigating their case. Otherwise, such a provision contravenes the remedial purposes of the
FLSA and is not fair and reasonable.’” Martinez, 2016 WL 206474, at *1 (quoting Lazaro-Garcia, 2015 WL
9162701, at *3). In light of the fact that the non-disparagement provision here includes a carve-out for truthful


                                                          5
          III.      Conclusion

          For the reasons stated above, I find that the Amaro Parties’ proposed settlement

agreement is not fair and reasonable. Accordingly, the parties’ request that I approve the

proposed settlement agreement is DENIED without prejudice. The parties may proceed by

either:

    1.           Filing a revised proposed settlement agreement within twenty-one (21) days of the

                 date of this Order that cures the deficiencies discussed above; or

    2.           Filing a joint letter within twenty-one (21) days of the date of this Order that indicates

                 the parties’ intention to abandon settlement, at which point I will set a date for a

                 status conference.

SO ORDERED.

Dated:           May 28, 2019
                 New York, New York

                                                             ______________________
                                                             Vernon S. Broderick
                                                             United States District Judge




statements—noting that “[n]othing herein shall prevent the Plaintiffs from speaking truthfully about this case,
(Settlement Agmt. § 23)—I find that the non-disparagement provision is consistent with the law in this District and
do not object to its inclusion in the agreement.


                                                         6
